

116 HR 4318 IH: To provide economic stabilization resources to distressed rural communities directly impacted by the closure of an electric generating station, and for other purposes.
U.S. House of Representatives
2019-09-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4318IN THE HOUSE OF REPRESENTATIVESSeptember 12, 2019Mr. O'Halleran (for himself, Mr. Stanton, Mrs. Kirkpatrick, and Mr. Gallego) introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committee on Education and Labor, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo provide economic stabilization resources to distressed rural communities directly impacted by
			 the closure of an electric generating station, and for other purposes.
	
 1.Short titleThis Act may be cited as the Providing Recovery Opportunities & Mitigating Industry’s Shifting Economics (PROMISE) Act. 2.Table of contentsThe table of contents for this Act is as follows:
			
				Sec. 1. Short title.
				Sec. 2. Table of contents.
				Sec. 3. Definitions.
				Title I—Closure of Electric Generating Stations
				Sec. 101. Closure of electric generating stations.
				Title II—Workforce Innovation and Opportunity Act
				Sec. 201. Dislocated Worker Project.
				Title III—Funds for Loss of Revenues
				Sec. 301. Funds for loss of revenues.
				Title IV—Significantly Impacted Federal Community Economic Adjustment Program
				Sec. 401. Function of the Secretary.
				Sec. 402. Functions of program.
				Sec. 403. Economic Adjustment Committee.
				Sec. 404. Office of Economic Adjustment of the Department of the Interior.
				Sec. 405. Responsibilities of executive agencies.
			
 3.DefinitionsIn this Act, the following apply: (1)DepartmentThe term Department means the Department of the Interior.
 (2)Electric generating station owned in part by the DepartmentThe term electric generating station owned in part by the Department means an electric generating station in which the Department or any of its subagencies owns or has the right to use more than 20 percent of the electricity generated at a facility that currently produces over 2,000 megawatts of electricity.
 (3)SecretaryThe term Secretary means the Secretary of the Interior. IClosure of Electric Generating Stations 101.Closure of electric generating stations (a)Reuse studiesWhenever the Secretary or the operator of an electric generating station owned in part by the Department announces that an electric generating station owned in part by the Department is a candidate for closure or that a final decision has been made to close an electric generating station owned in part by the Department and the Secretary determines, because of the location, facilities, or other particular characteristics of the electric generating station that it may be suitable for some specific Federal, State, Tribal, or local use potentially beneficial to the Nation, the Secretary may conduct such studies, including the preparation of an environmental impact statement in accordance with the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) and consultations with Indian Tribes as required by the Department, in connection with the electric generating station and such potential use as may be necessary to provide information sufficient to make sound conclusions and recommendations regarding the possible use of the property.
				(b)Adjustment and diversification assistance
 (1)Assistance available under other programsThe Secretary may make grants, conclude cooperative agreements, and supplement funds available under Federal programs administered by agencies other than the Department in order to assist State, Tribal, and local governments in planning community adjustments and economic diversification required by—
 (A)the proposed or actual establishment, realignment, or closure of an electric generating station owned in part or whole by the Department; and
 (B)a publicly announced planned major reduction in Department spending that would directly and adversely affect a community, if the Secretary determines that an action described in subparagraph (A) or this subparagraph is likely to have a direct and significantly adverse consequence on the affected community.
 (2)ConditionsIn the case of a publicly announced planned reduction in the Department spending, the closure or realignment of an electric generating station, assistance may be made under paragraph (1) only if the reduction, closure or realignment, cancellation or termination, or failure will have a direct and significant adverse impact on a community or its residents.
					(3)Community adjustment and economic diversification program
 (A)In the case of a State or local government eligible for assistance under paragraph (1), the Secretary may also make grants, conclude cooperative agreements, and supplement other Federal funds in order to assist the State, Tribal, county, or local government to carry out a community adjustment and economic diversification program (including State industrial extension or modernization efforts to facilitate the economic diversification of displaced workers) in addition to planning such a program.
 (B)The Secretary shall establish criteria for the selection of community adjustment and economic diversification programs to receive assistance under subparagraph (A). Such criteria shall include a requirement that the State, Tribal, county, or local government agree—
 (i)to provide not less than 10 percent of the funding for the program from non-Federal sources; (ii)to provide business planning and market exploration services under the program to displaced workers that seek modernization or diversification assistance; and
 (iii)to provide training, counseling, and placement services for dislocated workers. (C)The Secretary shall carry out this paragraph in coordination with the Secretary of Commerce.
						(4)Community adjustments and economic diversification planning
 (A)The Secretary may also make grants, conclude cooperative agreements, and supplement other Federal funds in order to assist a State, Tribal, county government or local government in planning community adjustments and economic diversification even though the State, Tribal, county government or local government is not currently eligible for assistance under paragraph (1) if the Secretary determines that a substantial portion of the economic activity or population of the geographic area to be subject to the advance planning is dependent on expenditures of the Department.
 (B)The Secretary may also make grants, conclude cooperative agreements, and supplement other Federal funds in order to assist a State, Tribal, county, or local government in enhancing its capacities—
 (i)to assist communities, businesses, and workers adversely affected by an action described in paragraph (1);
 (ii)to support local adjustment and diversification initiatives; and (iii)to stimulate cooperation between statewide and local adjustment and diversification efforts.
 (C)The Secretary may also make grants, conclude cooperative agreements, and supplement other Federal funds in order to assist a State, Tribal, county, or local government in enhancing the capabilities of the government to support efforts of the Department to privatize, contract for, or diversify the performance of family support services of the Department in cases in which the capability of the Department to provide such services is adversely affected by an action described in paragraph (1).
 (5)Use of funds for non-Federal contributionFunds provided to State, County, Tribal, and local governments and regional organizations under this section may be used as part or all of any required non-Federal contribution to a Federal grant-in-aid program for the purposes stated in paragraph (1).
					(6)Timeline for approval or rejection
 (A)To the extent practicable, the Secretary shall inform a State, Tribal, county, or local government applying for assistance under this subsection of the approval or rejection by the Secretary of the application for such assistance as follows:
 (i)Before the end of the 7-day period beginning on the date on which the Secretary receives the application, in the case of an application for a planning grant.
 (ii)Before the end of the 30-day period beginning on such date, in the case of an application for assistance to carry out a community adjustments and economic diversifications program.
 (B)If an application under this paragraph is rejected by the Secretary, the Secretary shall promptly inform the State, county, Tribal or local government of the reasons for the rejection of the application.
 (c)Research and technical assistanceThe Secretary may make grants to, or conclude cooperative agreements or enter into contracts with, another Federal agency, a State, Tribal, county, or local government, or any private entity to conduct research and provide technical assistance in support of activities under this section.
				(d)Interior pilot program
 (1)Assistance for deficiencies in community infrastructureThe Secretary may make grants, conclude cooperative agreements, and supplement funds available under Federal programs administered by agencies other than the Department to assist State, Tribal, county, and local governments to address deficiencies in community infrastructure supportive of economic development if the Secretary determines that such assistance will enhance the economy of the area affected by the closure of an electric generating station owned in part or whole by the Department.
 (2)CriteriaThe Secretary shall establish criteria for the selection of community infrastructure projects to receive assistance under paragraph (1). The criteria shall include a requirement that the State, Tribal, county, or local government agree to contribute not less than 30 percent of the funding for the community infrastructure project, unless the community infrastructure project is located in a rural area, in which case the Secretary may waive the requirement for a State, Tribal, or local government contribution.
 (3)Funds available until expendedAmounts appropriated or otherwise made available for assistance under paragraph (1) shall remain available until expended.
 (4)SunsetThe authority under this subsection shall expire 10 years after the date of the enactment of this Act.
 (e)DefinitionsIn this section: (1)Community adjustmentThe terms community adjustment and economic diversification include the development of feasibility studies and business plans for market diversification within a community that is located or residing, as the case may be, not more than 100 miles from an electric generating facility, owned in part by the Department or which the Department has rights to, or a coal mine associated with such a facility, one or both of which has closed adversely affected by an action described in subsection (b)(1) by adversely affected businesses and labor organizations located in the community.
 (2)Community infrastructureThe term community infrastructure means any transportation project; school, hospital, police, fire, emergency response, or other community support facility; or water, waste-water, telecommunications, electric, gas, or other utility infrastructure project that has a significant nexus to the closed electric generating station and owned by a State, Tribal, county, or local government.
 (3)Rural areaThe term rural area means a city, town, or unincorporated area that has a population of not more than 150,000 inhabitants.
					IIWorkforce Innovation and Opportunity Act
 201.Dislocated Worker ProjectNot later than 60 days after the date of the enactment of this Act, the Secretary of Labor, in consultation with the Secretary of the Interior, shall establish a dislocated worker demonstration project under section 169(c) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3224(c)) to assist communities impacted by the electric generating station owned in part by the Department.
			IIIFunds for Loss of Revenues
			301.Funds for loss of revenues
 (a)Payment to local government entitiesTo the extent funds are made available for this purpose, the Secretary may make annual payments under this section to an eligible State, Tribal, or local government entity reflecting the loss of revenues due to the cessation of operations of an electric generating facility, owned in part by the Department, located within such State, Tribal, or local government entity, on a first-come, first-served basis, as follows:
					Award YearMaximum Potential Award1no more than eighty percent of the 5-year average of revenue2no more than seventy percent of the 5-year average of revenue3no more than sixty percent of the 5-year average of revenue4no more than fifty percent of the 5-year average of revenue5no more than forty percent of the 5-year average of revenue6no more than thirty percent of the 5-year average of revenue7no more than twenty percent of the 5-year average of revenue
 (b)Eligible local government entityThe term eligible local government entity means a Tribal government, county, municipality, school district or special district, where an electric generating facility owned in part by the Department, or the mine soley associated with such an electric generation facility, located within such local government entity—
 (1)has ceased operations; and (2)the closing of the facility or mine has caused a reduction in the real property tax collections, royalties, lease payments, transaction privilege taxes and sales taxes, or payments in lieu of taxes owed by the electric generating facility or the mine solely associated with the electric generating facility.
 (c)Conditions on payments and assistanceAn eligible local government entity— (1)shall be eligible for not more than one payment each fiscal year; and
 (2)may not receive payments for more than 7 fiscal years. (d)Order of paymentThe date of submission of an eligible local government entity’s application for assistance shall establish the order in which assistance is paid to program applicants, except that in no event shall assistance be paid to an eligible local government entity until such time that an electric generating facility has been closed. For purposes of this section, any local governmental entity seeking assistance under the electric generating facility cessation mitigation fund must submit an affidavit to the Secretary that a facility is no longer producing electricity.
 (e)Determination of payment amountAfter receipt of such an affidavit under subsection (d), the Secretary shall confirm such information. In the case that the facility and its solely associated mine is no longer producing electricity and contributing to or participating in electricity markets it shall be deemed that the electric generating facility located within the local government entity has ceased operation. The determination of the amount of such annual payment shall be determined by the Secretary on the amount of the differential between the annual real property taxes, royalty or lease payments, transaction privilege taxes and sales taxes, or payments in lieu of taxes imposed upon the facility, exclusive of interest and penalties, during the most recent year of operations and the current real property taxes and payments in lieu of taxes imposed upon the facility, exclusive of interest and penalties.
				IVSignificantly Impacted Federal Community Economic Adjustment Program
			401.Function of the Secretary
 (a)In generalThe Secretary, acting through the Economic Adjustment Committee established under this title, shall design and establish a Significantly Impacted Federal Community Economic Adjustment Program to assist substantially and seriously affected communities, businesses, and workers from the effects of major federally owned, in part or whole, energy infrastructure closures taking place on Federal lands.
 (b)Substantially and seriously affected communities, businesses, and workersFor the purposes of this title, substantially and seriously affected communities, businesses, and workers includes communities, businesses, and persons located or residing, as the case may be, not more than 100 miles from an electric generating facility, owned in part by the Department, or a coal mine associated with such a facility, one or both of which has closed.
				402.Functions of program
 The Significantly Impacted Federal Community Economic Adjustment Program shall— (1)identify problems of counties, regions, metropolitan areas, Tribal governments or communities that result from major federally owned, in part or whole, energy infrastructure closures taking place on Federal lands. and that require Federal assistance;
 (2)use and maintain a uniform socioeconomic impact analysis to justify the use of Federal economic adjustment resources;
 (3)apply consistent policies, practices, and procedures in the administration of Federal programs that are used to assist significantly Federal affected counties, Tribal governments, regions, metropolitan areas, communities, and businesses;
 (4)identify and strengthen existing agency mechanisms to coordinate employment opportunities for displaced agency personnel;
 (5)identify and strengthen existing agency mechanisms to improve reemployment opportunities for dislocated Energy production industry personnel;
 (6)assure timely consultation and cooperation with Federal, State, regional, Tribal, county, metropolitan, and community officials concerning Federal energy production-related impacts on affected communities’ problems;
 (7)prepare, facilitate, and implement cost-effective strategies and action plans to coordinate interagency and intergovernmental economic adjustment efforts;
 (8)encourage effective Federal, State, Tribal, county, regional, metropolitan, and community cooperation and concerted involvement of public interest groups and private sector organizations in economic adjustment activities;
 (9)serve as a clearinghouse to exchange information among Federal, State, County, Tribal, regional, metropolitan, and community officials involved in the resolution of community economic adjustment problems. Such information may include, for example, previous studies, technical information, and sources of public and private financing;
 (10)assist in the diversification of local economies to lessen dependence on Federal activities; (11)encourage and facilitate private sector and Tribal interim use of lands and buildings to generate jobs as Federal activities diminish;
 (12)develop ways to streamline property disposal procedures to enable communities to acquire former energy production property to generate jobs as Federal energy production activities diminish; and
 (13)encourage resolution of regulatory issues that impede encroachment prevention and local economic adjustment efforts.
				403.Economic Adjustment Committee
 (a)EstablishmentThere is established an Economic Adjustment Committee (hereafter in the title referred to as the Committee) composed of the following or a designee or representative of the following, and such other individuals from the executive branch as the President may designate:
 (1)Secretary of Agriculture. (2)Attorney General.
 (3)Secretary of Commerce. (4)Secretary of Defense.
 (5)Secretary of Education. (6)Secretary of Energy.
 (7)Secretary of Health and Human Services. (8)Secretary of Housing and Urban Development.
 (9)Secretary of the Interior. (10)Secretary of Labor.
 (11)Secretary of State. (12)Secretary of Transportation.
 (13)Secretary of Treasury. (14)Secretary of Veterans Affairs.
 (15)Secretary of Homeland Security. (16)Chairman, Council of Economic Advisers.
 (17)Director of the Office of Management and Budget. (18)Director of the Office of Personnel Management.
 (19)Administrator of the Environmental Protection Agency. (20)Administrator of General Services.
 (21)Administrator of the Small Business Administration. (22)Postmaster General.
 (23)Each impacted County Board of Supervisors. (24)Each impacted Tribal legislature.
 (25)Each impacted Tribal executive. (26)Each impacted town or city.
 (27)Each local union representing workers the electric generating facility or mine. (28)The Governor of the State in which the electric generating facility or mine is located.
 (b)ChairThe Secretary, or the Secretary’s designee, shall chair the Committee. (c)Vice ChairsThe Secretaries of Labor and Commerce shall serve as Vice Chairmen of the Committee. The Vice Chairmen shall co-chair the Committee in the absence of both the Chairman and the Chairman’s designee and may also preside over meetings of designated representatives of the concerned executive agencies.
 (d)DutiesThe Committee shall— (1)advise, assist, and support the Significantly Impacted Federal Community Economic Adjustment Program;
 (2)develop procedures to ensure that substantially and seriously affected communities, businesses, and workers and representatives of thereof are notified of available Federal economic adjustment programs; and
 (3)report annually to the President and Congress on the work of the Economic Adjustment Committee during the preceding fiscal year.
					404.Office of Economic Adjustment of the Department of the Interior
 (a)EstablishmentThere is hereby established in the Department of the Interior the Office of Economic Adjustment. (b)DutiesThe head of the Office of Economic Adjustment established by subsection (a) shall—
 (1)provide all necessary policy and administrative support to the Committee; and (2)coordinate the Significantly Impacted Federal Community Economic Adjustment Program established pursuant to this title.
					405.Responsibilities of executive agencies
 (a)Agency representativesThe head of each agency represented on the Committee shall designate an agency representative to— (1)serve as a liaison with the Secretary’s economic adjustment staff;
 (2)coordinate agency support and participation in economic adjustment assistance projects; and (3)assist in resolving impacts on substantially and seriously affected communities, businesses, and workers related to the closure of an electric generating facility, owned in part by the Department, or a coal mine associated with such a facility.
 (b)Agency supportAll Federal executive agencies shall support, to the extent permitted by law, the economic adjustment assistance activities of the Secretary under this title. Such support may include the following:
 (1)Use and application of personnel, technical expertise, legal authorities, and available financial resources.
 (2)Providing a coordinated Federal response to the needs of substantially and seriously affected communities, businesses, and workers related to the closure of an electric generating facility an electric generating facility, owned in part by the Department, or a coal mine associated with such a facility.
 (3)Giving priority consideration to requests from substantially and seriously affected communities, businesses, and workers for Federal technical assistance, financial resources, excess or surplus property, or other requirements, that are part of a comprehensive plan used by the Committee.
					